We agree with the chancery court that while it may be conceded that Poteet was the agent of Mrs. Johnson and had authority to bind her by receiving payments on the mortgage indebtedness, the credit to Gilchrist for which a receipt was given in the first part of 1910 of $100 was not such a payment of the mortgage debt as would be binding on the mortgagee. It is evident that the consideration for the receipt was not such a payment in money as would be binding upon Mrs. Johnson, the mortgagee, but arose from a settlement of individual matters between Poteet and Gilchrist, and that the only money that passed between them was a few dollars for the purpose of striking a proper balance between the parties.
The decree of the chancery court is affirmed.
Affirmed.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.